Case: 17-20625      Document: 00514682462         Page: 1    Date Filed: 10/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 17-20625                            FILED
                                 Conference Calendar                 October 15, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

ANTONIO RASHEED BENJAMIN, also known as Papi P.,

                                                 Defendant - Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:16-CR-186-1


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Antonio Rasheed Benjamin has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Benjamin has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Benjamin’s claim of
ineffective assistance of counsel; we therefore decline to consider the claim


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20625     Document: 00514682462    Page: 2   Date Filed: 10/15/2018


                                 No. 17-20625

without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Benjamin’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2